Case 6:20-cv-00812-ADA Document 19-10 Filed 11/25/20 Page 1 of 3




                 EXHIBIT H
               Case 6:20-cv-00812-ADA Document 19-10 Filed 11/25/20 Page 2 of 3

Contact
                                 Matthew Hogan
www.linkedin.com/in/matthew-     Managing Director at Brazos Licensing and Development
hogan-76155b23 (LinkedIn)        Waco
medium.com/@datacoup (Blog)

                                 Experience
Top Skills
Bloomberg                        Brazos Licensing and Development
Intex                            Managing Director
Fixed Income                     January 2020 - Present (11 months)
                                 Waco, Texas, United States

                                 Brazos Licensing and Development is a patent advisory and monetization
                                 platform. We help entrepreneurs, inventors, technologists and patent owners
                                 exercise their intellectual property rights. We also provide funding and liquidity
                                 in patent-related transactions.


                                 Datacoup
                                 CEO/Founder
                                 May 2012 - January 2020 (7 years 9 months)


                                 Deutsche Bank
                                 Vice President: Fixed Income Sales
                                 June 2010 - February 2011 (9 months)
                                 New York

                                 Vice President: Institutional Fixed Income sales
                                 All Securitized products.


                                 CRT Capital Group
                                 Vice President: Fixed Income Sales
                                 December 2008 - March 2010 (1 year 4 months)
                                 Stamford Connecticut

                                 Vice President: Institutional Fixed Income Sales
                                 All Securitized Products.


                                 Lehman Brothers, Inc
                                 Associate: Institutional Fixed Income Sales
                                 November 2003 - November 2008 (5 years 1 month)
                                 Greater New York City Area & San Francisco

                                 Operations Analyst in New york Nov. 03 - Aug. 05
                                 Fixed Income Sales Associate In San Francisco Aug 05 - Nov. 08



                                                                     Page 1 of 2
Case 6:20-cv-00812-ADA Document 19-10 Filed 11/25/20 Page 3 of 3

                  Education
                  Boston College
                  BS, Marketing · (1999 - 2003)


                  scarsdale
                   · (1995 - 1999)




                                                  Page 2 of 2
